Citation Nr: 0108867	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-09 259	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a skin rash.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1970 to February 
1975. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO denied the claims of service connection for a 
bilateral knee disorder, a bilateral foot disorder, and a 
skin rash as not well grounded.  That basis for a denial no 
longer exists.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Additionally, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

The March 2000 rating action appealed reflects that the 
veteran's service medical records (SMRs) were reviewed.  
However, there are no SMRs associated with the record on 
appeal.  

In the veteran's VA Form 21-526 of August 1999 he alleged 
that he had received VA treatment in Tuscaloosa, Alabama and 
in Los Angles, California.  VA clinical records of 1999 from 
Birmingham, Alabama reflect a history related by the veteran 
of treatment at a West Los Angeles, California VA facility 
and at Tuscaloosa in 1998.  However, there are no records on 
file from the VA facility in Tuscaloosa, Alabama and an 
attempt to obtain VA records in Los Angeles was negative.  
The requirements of the VCAA with respect to obtaining 
government records is drawn to the attention of the RO.  

In the VA Form 9 the veteran alleged that the claim file was 
not available for review at the time of the VA February 2000 
psychiatric examination.  He also alleged that he had 
received weekly group therapy at a VA mental hygiene clinic 
in Birmingham, Alabama; had received treatment at a Vet 
Center Birmingham, Alabama for the past year; and had been 
treated for panic attacks in 1995 and 1998 at the Emergency 
Room at the University of Alabama Medical Center in 
Birmingham, Alabama.  He requested that all of these records 
be obtained for consideration of his claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
SMRs and associate them with the claim 
file.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
disability, a skin disorder, and 
disability of the feet and knees since 
discharge from active military service.  
The RO should obtain the veteran's VA 
records from the facilities in 
Tuscaloosa, Alabama; Los Angeles, 
California; and Birmingham, Alabama 

After securing the necessary releases, 
the RO should also obtain records of 
treatment at the Vet Center in 
Birmingham, Alabama and at the 
University of Alabama Medical Center in 
Birmingham.  

3.  The veteran should be afforded VA 
orthopedic and dermatology examinations 
to determine the nature and cause of any 
skin rash and disabilities of the feet 
and knees, to include an opinion as to 
whether any such disabilities, if they 
exist, are related to military service 
or any incidence therein.  

All opinions expressed should be in 
terms of the degree of probability, i. 
e., is it as likely as not that the 
alleged relationship exists.  

The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected PTSD and to differentiate, if 
possible, between any symptoms of PTSD 
and any symptoms, if they exist, of past 
drug or alcohol abuse, or both (a 
history of which is reflected in some VA 
clinical records).  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning, and include a definition 
of the numerical code assigned. 

The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the claims.  This should 
include adjudication of the claims for 
service connection on a de novo basis.  

If the benefits sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2000). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


